DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:  
In claim 7, line 2 “an contact-type” should read –a contact-type--.
In claim 12, line 2 “an contact-type” should read –a contact-type--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
1 recites the limitation "the corresponding" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the design" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the weight" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the external" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The term "tightly" in claim 1, line 12 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of tightly are unclear.
Claim 1 recites the limitation "the metal grid" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the optimized" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "optimized" in claim 4, line 2 is a relative term which renders the claim indefinite.  The term "optimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Optimized is relative to a person’s opinion.
The term "optimized" in claim 5, line 2 is a relative term which renders the claim indefinite.  The term "optimized" is not defined by the claim, the specification does not provide a Optimized is relative to a person’s opinion.
Claim 5 recites the limitation "the encapsulating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "tightly" in claim 6, line 2 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of tightly are unclear.
Claim 6 recites the limitation "the action" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "tightly" in claim 7, line 4 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of tightly are unclear.
Claim 8 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "tightly" in claim 8, line 3 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of tightly are unclear.
Claim 8 recites the limitation "the pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the internal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term "tightly" in claim 12, line 4 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for The metes and bounds of tightly are unclear.
Claim 13 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "tightly" in claim 13, line 3 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of tightly are unclear.
Claim 13 recites the limitation "the pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the internal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KILEY S STONER/            Primary Examiner, Art Unit 1735